Citation Nr: 1414915	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-15 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to March 3, 2005, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to May 1977 and from October 1979 to October 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for PTSD and assigned an initial 30 percent rating effective March 3, 2005.

In January 2013, the Veteran participated in a videoconference hearing before a Veterans Law Judge.  Later in January 2013, the Board advised the Veteran that it was unable to produce a written transcript of the hearing proceeding.  In February 2013, the Veteran requested to again participated in a hearing before a Veterans Law Judge.  The Veteran participated in a hearing before the undersigned Veterans Law Judge in June 2013, and a transcript of that hearing has been associated with the record.


FINDINGS OF FACT

1.  An unappealed rating decision issued on April 4, 2002, declined to reopen the Veteran's claim of entitlement to service connection for PTSD.

2.  On April 20, 2004, the Veteran filed a claim to reopen his claim of entitlement to service connection for PTSD.

3.  In March 2009, the Veteran provided sufficient information to obtain dispositive records from the United States Army & Joint Services Records Research Center (JSRRC).

4.  A September 2009 rating decision granted service connection for PTSD with an effective date of March 3, 2005, which is the date of receipt of a VA medical treatment record diagnosing PTSD.
5.  The record contains no evidence between April 4, 2003, and April 20, 2004, that may be reasonably construed as a pending claim for service connection for PTSD or any psychiatric disability.  


CONCLUSION OF LAW

The criteria for an effective date of April 20, 2004, but not earlier, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  VA must also notify the claimant of the information and evidence needed to substantiate and complete a claim, including the existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of the specific evidence he is to provide and what evidence VA will attempt to obtain.  VA additionally has a duty to assist claimants in obtaining evidence needed to substantiate claims.  That duty includes obtaining all relevant evidence adequately identified in the record and, in some cases, providing VA examinations.  38 U.S.C.A. § 5103A (West 2002).

In the current appeal there is no issue as to providing an appropriate application form or completeness of the application.  Once service connection is granted, the claim is substantiated and further notice as to the effective date and rating element is not required.  Therefore, as entitlement to service connection for PTSD has been granted and the Veteran is seeking an earlier effective date for the award of service connection, further notice regarding the effective date is not required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In an October 2004 letter, the Veteran was informed of the evidence necessary to establish service connection for PTSD.  At that time, he was also informed of the evidence that he should provide and the evidence that VA would obtain on his behalf.  Further correspondence informed the Veteran of the method in which VA assigns disability ratings and effective dates.  Accordingly, VA has satisfied the duty to notify.

With respect to the duty to assist, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, service medical records, records from the Social Security Administration, and VA treatment records.  The Veteran has not indicated that relevant evidence exists that has not been associated with the claims folder.  All appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2013).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim, and he has retained the services of a representative.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

The Veteran submitted a claim for service connection for PTSD in July 1998.  In November 1998, the RO requested that the Veteran submit information relating to his claimed in-service stressor, including at least the month and year of the event, and the specific organizational assignment, including company, battalion, or regiment.  In a December 1998 examination report, the Veteran stated that he served on "alert status" while in Korea and Germany.  The Veteran indicated that he once had to drive an ambulance alone to pick up a wounded American soldier very close to the border.  The Veteran further stated that his barracks was hit by small arms fire.  In an August 1999 decision, after consideration of the evidence of record, including the Veteran's service medical records and personnel records, the RO denied the Veteran's claim on the basis that there was no evidence of any diagnosis of PTSD.  

An August 2000 VA treatment record diagnosed the Veteran with PTSD, and a VA clinician noted that the Veteran reported that he saw two people killed in Korea between 1976 and 1977.  A January 2001 decision from the Social Security Administration indicated that the Veteran witnessed several shootings in-service, and he witnessed the death of a close friend at an army base in the United States.  Rating decisions from December 2000 and October 2001 denied the Veteran's because there was no evidence of a verified stressor to support the diagnosis of PTSD.  

In March 2002, the Veteran filed a timely notice of disagreement to the October 2001 rating decision.  An April 2002 rating decision declined to reopen the Veteran's claim for service connection for PTSD.  Notice of that decision was provided to the Veteran on April 5, 2002.  The RO issued a statement of the case in July 2002, but the Veteran did not perfect an appeal to the Board by submitting a timely substantive appeal.

No further communication was received in any way relating to a claim for service connection for PTSD until April 20, 2004, when the Veteran filed a claim to reopen his claim of entitlement to service connection for PTSD.  In December 2004, the RO issued a letter denying the Veteran's claim to reopen.  The letter advised the Veteran that if he provided new evidence by October 29, 2005, the RO would continue processing his claim.  On March 3, 2005, the Veteran provided a February 2005 treatment record from a VA staff physician diagnosing the Veteran with PTSD as a result of service.  In a June 2005 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for PTSD, finding that the submitted evidence was not new and material.  In December 2008, the Veteran testified that he witnessed a close friend, a named Private First Class, die after sustaining severe burns in an explosion at Fort Benning.  The Veteran indicated that event occurred in either late 1976 or early 1977.

After properly perfecting an appeal to the Board, in February 2009, the Board reopened and remanded the Veteran's claim of entitlement to service connection for PTSD.  In March 2009, the Veteran submitted a Statement in Support of Claim for Service Connection for PTSD, in which he stated that a stressful incident occurred on August 18, 1976, when he was assigned to Company D, 2nd Medical Battalion of the 2nd Infantry Division.  The Veteran stated that he was ordered on that day to report to the Demilitarized Zone, where a named Captain and a First Lieutenant lost their lives.  In June 2009, the RO submitted that information to the JSRRC, and the JSRRC responded to that request in July 2009.  The JSRRC confirmed that the 2nd Medical Battalion was the primary medical unit assigned to the 2nd Infantry Division from 1965 until October 1989.  The JSRRC confirmed that an "ax murder" incident occurred on August 18, 1976, and the named Captain and First Lieutenant were transported by helicopter out of the area.  The JSRRC could not confirm that it was personnel of Company D, 2nd Medical Battalion that treated the injured personnel in the Joint Security Area of the Demilitarized Zone.  The JSRRC confirmed that there was one solider with the name of the Private First Class who died in United States territory during the time period of November 1, 1975, to January 31, 1976, as a result of intentional homicide.  A September 2009 rating decision, conceding the August 18, 1976, stressor, granted service connection for PTSD with a 30 percent rating, effective March 3, 2005.  

The Board will first discuss whether the Veteran is entitled to an earlier effective date based on reconsideration of newly-received official service department records.  Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013).  

However, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2013).  An award made based all or in part on relevant service department records is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2013).  The service department records contemplated by the regulation include service records that are related to a claimed in-service event, injury, or disease, regardless of whether the records mention the Veteran by name.  38 C.F.R. § 3.156(c)(1) (2013).  Reports or records from the JSRRC are considered relevant official service department records.  Vigil v. Peake, 22 Vet. App. 63 (2008).  Relevant service department records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2) (2013).  

The Board finds that the unit records provided in the July 2009 JSRRC response were of the type falling within the definition of 38 C.F.R. § 3.156(c)(1).  However, the Board further finds that the Veteran did not provide sufficient information for VA to identify and obtain those records from the JSRRC in connection with the previously-denied July 1998 claim.  Before March 2009, the Veteran had not identified his in-service stressor with specificity.  Instead, at his most specific, the Veteran provided a two-year date range during which time he saw two people killed.  

The Board notes that the facts in this case are distinguishable from a case in which the Court of Appeals for Veterans Claims (Court) held that the Board wrongfully denied an earlier effective date based upon the provisions of 38 C.F.R. § 3.156(c).  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  In that case, the veteran was granted service connection for PTSD based upon service department records that verified that the base where the veteran's unit was stationed had received attacks.  The Court found that the information that was ultimately used to verify the veteran's stressor, his unit number and the dates of his duty in Vietnam, was always a part of the claims file.  The Court therefore found that VA's failure to verify the Veteran's stressor was the result of an administrative error in locating his unit records.  However, in this case, the stressor that the RO conceded, the August 18, 1976, deaths of a Captain and First Lieutenant, would not have been discoverable simply by a search of the Veteran's unit number and his dates of duty in Korea.  The JSRRC stated specifically that it could "not verify that it was personnel of Company D, 2nd Medical Battalion that treating the injured personnel in the Joint Security Area of the Demilitarized Zone."  Instead, the Veteran's August 18, 1976, stressor was not identifiable until the Veteran provided the March 2009 statement identifying the names of the injured soldiers, the date they were injured, and the place they were injured.  Therefore, the Board finds that VA did not have enough specific information to locate the record prior to the March 2009 statement.

Thus, the Board finds that the exception provided at 38 C.F.R. § 3.156(c)(1) relating to reconsideration cannot provide the basis for an earlier effective date of the award for service connection.

The Board will next consider whether the Veteran is entitled to an effective date before March 3, 2005, under the provisions relating to earlier effective dates.  Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013).  With regard to reopened claims, when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the proper effective date is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2013); Flash v. Brown, 8 Vet. App. 332 (1995); Sears v. Principi, 16 Vet. App. 244 (2002).  

The word claim includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a veteran may be considered an informal claim.  An informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2013).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).

VA may not pay a benefit before a claim is made. 38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Lalonde v. West, 12 Vet. App. 377 (1999); Brannon v. West, 12 Vet. App. 32 (1998).  More specifically, a medical examination report can only be considered an informal claim for an increase in disability benefits if service connection has already been established for that disability.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Medical records can serve as informal claim when the reports relate to examination or treatment of a disability for which service-connection has previously been established.  38 C.F.R. § 3.157(b)(1) (2013).  The mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that disability.  Crawford v. Brown, 5 Vet. App. 33 (1995); KL v. Brown, 5 Vet. App. 205 (1993).  

The Board finds that the proper effective date is April 20, 2004, the date of receipt of the claim to reopen, rather than March 3, 2005.  The April 20, 2004, statement from the Veteran clearly communicated the Veteran's intent to reopen his claim of entitlement to service connection for PTSD.  Furthermore, the December 2004 letter from the RO to the Veteran indicated that it would continue processing the Veteran's claim as long as he submitted new evidence before October 29, 2005.  The Veteran submitted such evidence in March 2005.  Therefore, the Veteran submitted his ultimately-successful claim to reopen a claim of entitlement to service connection for PTSD on April 20, 2004.  That claim was ultimately successful and an effective date of April 20, 2004, is therefore appropriate.

The Board finds that there is no basis for assignment of an effective date for service connection for PTSD before April 20, 2004.  Following the April 2002 denial of service connection for PTSD, the record is completely negative for any communication or action before April 20, 2004, indicating any intent to reopen the claim for service connection for PTSD or to appeal the April 2002 denial.  No new evidence was submitted within one year of the April 2002 denial.  To the extent that the Veteran's medical records may demonstrate that the Veteran received treatment for PTSD before April 20, 2004, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32 (1998).  There is nothing in the medical or other evidence of record prior to April 20, 2004, that may be reasonably construed as a claim on the part of the Veteran, or that indicates an intent to apply, for service connection for PTSD between April 2003 and April 2004.

The law is clear that no benefit may be paid before a claim is made. 38 U.S.C.A. § 5101 (West 2002).  Therefore, since the Veteran's claim to reopen a claim for service connection for PTSD was received more than one year after his separation from service, the effective date of the award may be no earlier than the date of receipt of the claim.  Accordingly, since there is no evidence that shows a claim to reopen his claim for service connection for PTSD after the April 2002 final denial and prior to April 20, 2004, an effective date before that date is not warranted.

Accordingly, the Board finds that an effective date of April 20, 2004, for service connection for PTSD is warranted.  However, the preponderance of the evidence is against the assignment of any earlier effective date.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An earlier effective date of April 20, 2004, but not earlier, is granted for the award of service connection for PTSD.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


